Title: To Thomas Jefferson from William Short, 22 May 1794
From: Short, William
To: Jefferson, Thomas



Dear Sir
Aranjuez May 22. 1794

After writing my last letters of Nov. 7th. 11th. and 13th. I determined not to multiply my intrusions on your time and patience until I should have the satisfaction of once more hearing from you. The last private letter which I had then recieved from you was of the 11th. of July 1793. by Mr. Blake. The same silence continued until the 26th. ulto. when I recieved by the packet of the Spanish commissaries your private letter of Dec. 23. 1793. for which I beg you to accept my most grateful thanks. On the 3d. of April I had recieved the letter from the present Sec. of State, announcing to me his appointment and inclosing your last public, merely informing me of your resignation—and on the 5th. inst. Mr. Izard brought here from Lisbon your despatches of March 1793. for Mr. Carmichael and myself which have been detained there as you have been informed for want of a proper conveyance. In them were inclosed and recieved here at the same time your private letter of March 23. 1793. which inclosed also one from Mr. Mercer of the 2d. of the same month.
The curtain of public correspondence being now dropped I have at present to answer your two private letters of March 23. 1793 and Dec. 23d. of the same year. I will begin with the first though the last recieved.
The caution you are so good as to give me, my dear Sir, in your letter of March 23. I return you my most sincere thanks for, and shall not fail to guide myself by it in my future correspondence with that Gentleman. As in the instance there mentioned it was evidently his intention to sacrifice me to serve his favorite, or rather to make me the plastron for that favorite (in which I have no doubt he followed the intentions and wishes of his superior,) the least disagreeable mode to me he could have adopted was to give in the originals of my letters provided he gave in at the same time all my letters as well to himself as his favorite, and all the letters they wrote me—but this I apprehend he may have not done—and if he only selected such of our respective letters as suited his purpose, that may change the situation of things perhaps and enable him to present us all in a very different light from the true one. From the time I have had the irreparable misfortune of allowing myself to be employed by that department I have felt myself by instinct in an anxious and fatal situation. The cruel and unjust prolongation of my situation at Paris, and the still more cruel concealment of the Presidents intentions, as to the nomination to the place of Minister there is the true source of all my evils. Had I known what he knew, that he intended to keep me there  only until his favorite could wind up his own business and that of the person whose Chargé des affaires he had been, and until he could find a proper moment for edging him into the place, I should not have remained to have been his bouche trou—and of course I should not have been thus put in the power of the Treasury to be delivered up during my absence and held out as a victim to answer the purpose of diverting public attention from that department and the President’s favorite. Had I not concieved hopes that the execution of the important and confidential trust of the loans in Holland, would have probably procured me the less confidential post I desired of Minister at Paris, or had I not feared that my refusal to execute the one would have taken away my chance for the other I should not now have to regret having ever been employed in it. All the pain and anxiety I suffered in the discharge of that trust is indescribable—and I find it is not the intention of the Sec. of the treasury to lessen it—and if any thing could add to the cruelty and injustice of the conduct towards me, it is that it should be during my absence from my country, and on the business of my country in one with which all communication is cut off, so that I am for month after month and almost year after year without hearing of what is going on with respect to the business in which I am so nearly concerned.
Not only silence is observed towards me in this situation—but whenever it is interrupted it is to decieve me. On the 5th. of Feby. 1793. Mr. Hamilton wrote me a private letter the only one I ever recieved from him, in which mentioning the steps taken by Mr. Giles, and the resolves adopted by the house, he proceeded to say “An investigation intended to prejudice me is begun with respect to the circumstances attending the last payment on account of the French debt, which in its progress may draw your conduct into question. I think however you need be under no anxiety for the result. Your hesitations at a certain stage were so natural and your reasons so weighty for them that they will give little handle against you—besides the coincidence in opinion here about the expediency of a suspension of payment.” On the 15th. of March 1793 in a public letter he wrote me, after treating of the business of the loans, he concluded by saying “the enclosed extracts from the minutes of the House of Representatives will inform you of the result of the affair about which I wrote to you not long since by way of England”—viz. in his letter abovementioned of the 5th. of Feby. He says not a word to me of his long report made on that subject to the House of Representatives, and certainly his letters abovementioned were calculated to leave me in the idea that if I were to be brought into the question it would be only incidentally. In honor and conscience he should have sent me his report and for greater security by different conveyances—but I never even  heard that he had made one notwithstanding 162. vessels came to Cadiz in the course of the last year—and should not have known it now if I had not by accident fallen on it among the gazettes which you sent me and which as you were informed were detained with your letters at Lisbon—they arrived here only on the 5th. inst. by Mr. Izard—so that a report made in March 1793. in which I am brought on the carpet and presented not in a true light gets to my hands accidentally only in May 1794. I say represented not in a true light because as to the last payment to France, I am represented as the principal, and Mr. Morris as my agent employed only for a particular object by me whereas on my leaving Paris Mr. Morris became the principal and I his agent, as was shewn and mentioned in my letters to the Sec. of the Treasury. My letters to you will have shewn this also to have been the case from the nature of the thing. The rule of depreciation was to be settled before other payments could be made. On Mr. Morris’s becoming Minister at Paris, he was of course and under the original instructions of the President to settle that depreciation. This was understood and agreed on between him and me when I left Paris for the Hague—as soon as it was done he was to communicate his orders to me that I might give them to the bankers, as they had formerly been directed to pay on my order. I was therefore only the chanel of M. Morris’s orders—and a passive agent—until he settled the depreciation I could do nothing. On account of the particular circumstances when I recieved his orders, I did not fulfill them immediately because I was afraid the money would be lost for America. I proposed therefore that such a reciept should be given by the French bankers as I thought would secure the U.S. from loss—they took time to consider of it—and this occasioned a delay from the 17th. of August until the 4th. of Septr.—and that is all the delay that can be attributed to me. A further proof that I considered Mr. Morris as the principal in this business is that when I directed the payment on the 4th. of Sep. it was in obedience only to his opinion, and against my own—although the event has shewn that my opinion was erroneous. When therefore Mr. Hamilton stated me as the principal and Mr. Morris only as my agent, he stated what he knew was wrong. And he himself knew so well from the President’s original instructions, Mr. Morris would be considered as having the direction of arranging the payments that he considered it necessary to write to me some time after my leaving Paris to inform me that the President had determined that they were to remain still under my control. Having then thought I suppose that it would be proper after sending his favorite to Paris, to take out of his hands this ticklish kind of business originally destined to the Minister of  the U.S. at Paris—this letter was received by me after the King’s suspension—not to hurt Mr. Morris’s feelings I did not communicate it to him—but I wrote to the Sec. of the treasury and let him see in what light I considered this new apparent mark of preference. As my letters to you will have explained these subjects in answer to yours of Jan. 3. 1793. I hope you will have put them in their true light—otherwise from the time of Mr. Hamilton’s long report I should have appeared in a light which is not just and in which it was very ungenerous for him to have placed me, and which he would not have attempted if I had been on the spot instead of being absent in my country’s service.
It was equally wrong for him when he brought me on the carpet to content himself with a general and vague declaration that he was convinced of the goodness of the motives which directed me. He should have gone further and stated clearly the things as they were, and not have left these motives to be looked for as scattered through my voluminous correspondence with him, which no member of the Senate I fear will have time or patience to read and compare throughout.
As to the question of political principles in general or as they affect France in particular I am willing that mine should be known to all the world—and that they should be compared and judged of with these of the favorite with whom it seems the Sec. of the treasury desired to contrast them to my disadvantage. I shall appeal to a different tribunal however than that of a person who has allowed himself to be deaf and blind to the words and deeds of the favorite, whilst he is all eyes and all ears as to me, where my enemies have tried to injure me for their own purposes. But after all, political principles had nothing to do with the short obstacle to the payment which proceeded from me—nor do I suppose they had any thing to do with Mr. Morris’s opinion on the subject of the payment—the true state of the question is whether a person authorized to make a payment to A. has a right to make it to B. As things have turned out I am sorry to have interfered so as to have delayed this payment at all—but when I did interfere in proposing the form of the reciept to be given, the probability was that the Duke of Brunswic would arrive at Paris—and this was not only believed in Holland but at Paris also, and by those who composed the executive Council itself—now I could ask how under that idea I could have avoided taking on me the measure I did—and as M. Morris believed also in this arrival I might ask how he could during that belief consider the payment a proper one. For let us suppose either of the cases which might have existed on the arrival of the Duke of Brunswick—viz. the executive Council about to disperse at the moment of six millions of livres coming to their hands— or the executive Council or some of them in intelligence with the Duke of Brunswick (which the national judgment has since decided to have been the case and which was then believed by many and suspected by more) I would ask how any agent of the U.S. could have answered the allowing this sum to have disappeared or to have been exposed to have disappeared as it would then have been. I shall ever be ready to meet any of my enemies on this ground. In fact what ought to have been done can admit of no question—and further the Sec. of the treasury of his own accord wrote to me to suspend all farther payments to France immediately on hearing of the 10th. of Aug. and followed this order a few days after by a confirmation of it from the President. I hope in producing our correspondence his candor will have induced him to have produced those letters also.
Had I recieved your private letter of March 23. 1793.—and the papers containing the report of the Sec. of the treasury on this business, in time to have sent an answer before the late meeting of Congress I would have gone into a more full developement and desired you to have laid it before them if any doubts existed—as I suppose the subject will have been again renewed during the session. At this distance I know not what step to take. I resolve therefore to wait until I shall learn what has been done during this session. I indulge myself in the hope that I shall soon learn the result from you—and not be as unfortunate as during the last year, viz. recieve the letters and papers 14. months after their date. It is impossible to have been more unfortunate than I have been—a malignant star seems to have presided over all the communications intended to have been made to me. The loss of the first papers respecting my mission to Spain, will have a most unhappy influence on all the rest of my life—and the detention of that at Lisbon with the papers containing Mr. Hamilton’s report seems to have been arranged expressly by fortune for my mortification. If instead of the mistimed misarranged and unfortunate mission in Spain I had returned to America in the fall of 1792 (either by congé for which I asked, and to which no answer of any kind was given, or by any other means) I should have been on the spot to have met Mr. Hamilton and his report and to have placed what had been done in its true light. But such fortune is not for me—from the year 90. I have been condemned to an unsettled, uncertain and vagrant life, merely for the convenience of others—employed in a way which took away for two years past at least all chance of rendering service to the publick, and left me out of the way of defending or protecting myself against the active attacks or passive insinuations of my enemies. But I will put an end to this letter here, because I find myself plunged into  that melancholy chapter which is inexhaustible in itself—and which at present can only serve to ennui others without at all saving Dear Sir, your unalterable friend & servant

W Short


P.S. I inclose a letter for M. Mercer not knowing his particular address which I ask the favor of you to give him being in answer to that you inclosed me from him.
A few days after the above was written an account came here that you had arrived in England, and this was followed by a letter from M. Pinckney informing me he had heard you had arrived in Paris—although this is not fully contradicted yet a letter from Cadiz gives me such reason to believe you are still in America that I determine to send my letter thither after having considerably detained it. The account was that you were gone to replace M. Morris, having been asked for by the committee of public safety. It would be much to be desired that you should be there. You may now have some idea why it was thought necessary to make the President believe that I had displeased the French government and would be disagreeable there. To the Prest. those who have exercised the Government successively will appear the same, but there is nothing more erroneous—those who had displeased the first executive Council would not be disagreeable to the present committee of public safety but on the contrary.

